                    Case 5:21-cv-00396 Document 1 Filed 04/21/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

ROSALEE SMITH                                                  §
    Plaintiff,                                                 §
                                                               §
v.                                                             §     CIVIL ACTION NO. 5:21-cv-396
                                                               §
SPECIALIZED LOAN SERVICING,                                    §
LLC                                                            §
     Defendant.                                                §

                                  DEFENDANT’S NOTICE OF REMOVAL


           Pursuant to 28 U.S.C. §§ 1331 and 1441(c), Defendant SPECIALIZED LOAN

SERVICING, L.L.C. (hereinafter “SLS” or “Defendant”) gives notice and hereby removes this

action from the 57th District Court of Bexar County, Texas to the United States District Court for

the Western District of Texas, San Antonio Division. Removal is based on federal question

jurisdiction. In support, Defendant respectfully shows the Court the following:

                                                       A. Introduction

           1.        On or about April 5, 2021, Plaintiff Rosalee Smith (“Plaintiff”) filed Plaintiff’s

Original Verified Petition and Application for Temporary Restraining Order and Temporary

Injunction (hereinafter “Petition”) in the 57th District Court of Dallas County, Texas styled

Rosalee Smith v. Specialized Loan Servicing, LLC., bearing Cause No. 2021CI06430 (the “State

Court Action”).

           2.        Plaintiff sued Defendant for violations of RESPA – Regulation X, violation of

Texas Property Code, breach of contract, common law fraud, and promissory estoppel.1 Plaintiff




1
    See Petition at ¶¶ 17-29, attached as Exhibit 1.

Notice of Removal                                                                              Page 1 of 5
BDFTE NO. 00000007890569 / SMITH, ROSALEE.
                    Case 5:21-cv-00396 Document 1 Filed 04/21/21 Page 2 of 5




requests actual damages, exemplary damages, attorney’s fees, costs as well as seeking injunctive

relief.2

           3.        Defendant has not yet been served with process in this lawsuit. Thus, Defendant

timely files this notice of removal within the 30-day time dictated by 28 U.S.C. §1446(b).

           4.        Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit 1 and incorporated by

reference is a true and correct copy of the entire file of record with the Court in the 57th District

Court of Bexar County, Texas, including all process, pleadings, and orders served.

           5.        Pursuant to 28 U.S.C. §1446(d), this Notice of Removal will be filed with the 57th

District Court of Bexar County, Texas, and a copy of this Notice will also be served on Plaintiff,

a copy of which is attached as Exhibit 3.

           6.        Defendant files contemporaneously with this Notice, List of All Counsel, a civil

cover sheet, a supplemental civil cover sheet and a Disclosure Statement and Certificate of

Interested Parties that complies with FED. R. CIV. P. 7.1, copies of which are attached hereto as

Exhibits 2, 4 and 5 and 6.

                                            B. Jurisdiction and Venue

           7.        This is a civil action over which this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331. This State Court Action may be removed to this Court by

Defendant pursuant to 12 C.F.R. § 1024.41.

           8.        Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division because the State Court Action is pending within this district and

division. See 28 U.S.C. § 1441(a); Also see 28 USC § 124(d)(4).




2
    Id. at ¶¶ 30-33, 36-41 and Section labeled Prayer.

Notice of Removal                                                                              Page 2 of 5
BDFTE NO. 00000007890569 / SMITH, ROSALEE.
                    Case 5:21-cv-00396 Document 1 Filed 04/21/21 Page 3 of 5




                                             C. Basis for Removal

          9.         The Court has original jurisdiction over the State Court Action under 12 U.S.C. §

1331 because Plaintiff asserts a cause of action for violation of RESPA, which is codified as 12

U.S.C. § 2605, et seq. Section 1331 provides that “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 12 U.S.C. § 1331. Accordingly, Defendant may remove this action to this Court pursuant

to 28 U.S.C. § 1441 (c).

          10.        Pursuant to U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s additional claims because they derive from the same set of facts forming his claims

under 42 U.S.C. § 3604.

                                                D. Conclusion

          11.        Defendant removes the State Court Action from the 57th District Court of Bexar

County, Texas, to the United States District Court for the Western District of Texas, San Antonio

Division, so that this Court may assume jurisdiction over the cause as provided by law.

                                                          Respectfully submitted,

                                                          BARRETT DAFFIN FRAPPIER
                                                          TURNER & ENGEL, LLP

                                                            /s/ Crystal G. Gibson
                                                          Crystal G. Gibson
                                                          State Bar No. 24027322
                                                          SD No. 706039
                                                          4004 Belt Line Road, Ste. 100
                                                          Addison, Texas 75001
                                                          (972) 340-7901
                                                          (972) 341-0783 (Facsimile)
                                                          CrystalR@bdfgroup.com
                                                          ATTORNEYS FOR DEFENDANT




Notice of Removal                                                                             Page 3 of 5
BDFTE NO. 00000007890569 / SMITH, ROSALEE.
                    Case 5:21-cv-00396 Document 1 Filed 04/21/21 Page 4 of 5




                                    CERTIFICATE OF SERVICE

       I certify that a copy of Notice of Removal was served by the court’s electronic filing
system or by certified U.S. Mail, return receipt requested, and regular U.S. Mail to the parties
below on April 21, 2021.

Via Email: jgh@jghfirm.com
John G. Helstowski
5209 Heritage Ave., Suite 510
Colleyville, Texas 76034
Attorney for Plaintiff


                                                        /s/ Crystal G. Gibson ________
                                                           Crystal G. Gibson




Notice of Removal                                                                        Page 4 of 5
BDFTE NO. 00000007890569 / SMITH, ROSALEE.
                  Case 5:21-cv-00396 Document 1 Filed 04/21/21 Page 5 of 5




                                  LIST OF DOCUMENTS ATTACHED

         Exhibit 1           A copy of the State Court Civil Docket Sheet and all pleadings asserting
                             causes of action, all executed process in the case, if any, all answers, if
                             any, and all orders signed by the state court judge, if any;

          Exhibit 2          List of All Counsel of Record;

          Exhibit 3          Notice of Filing of Notice of Removal to Federal Court filed in the 57th
                             District Court of Bexar County, Texas;

          Exhibit 4          Civil Cover Sheet;

          Exhibit 5          Supplemental Civil Cover Sheet

          Exhibit 6          Disclosure Statement and Certificate of Interested Parties.




List of Documents Attached                                                                        Page 5 of 5
00000008110298
